DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on December 23, 2021 has been entered.
The amendment of claims 1, 5, 6, 8, and 9 and addition of claims 21-27 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments filed on December 23, 2021, with respect to the pending claims, have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations. The examiner has revised the rejections to match the new claim limitations.

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 appears to contain a typographical error, e.g., “the first group of images of covers …” Appropriate correction is required. For the purpose of further examination, the limitation has been interpreted as “the first group of images  covers …”

Claim Rejections - 35 USC § 102
Claim(s) 1-2, 5-6, 8-10, 21-22, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lang et al. (US 8,861,816 B2), hereinafter referred to as Lang.
Regarding claim 1, Lang teaches a system for recognizing an object (Lang Fig. 7: 208), comprising an imaging apparatus; 
a display (Lang Fig. 11: 86); 
a processor (Lang Fig. 11: 500, 532); and 
a memory storing instructions that, when executed by the processor, cause the processor to perform operations (Lang Fig. 11: 530; Lang col. 2 lines 58-67: “The computer program product may include at least one computer-readable storage medium having computer-executable program code instructions stored therein”) comprising: 
receiving a captured image of the object from the imaging apparatus (Lang col. 5 lines 32-59: “a camera 78, functioning as an image acquisition component”); 
deriving a similarity between one or more characteristics of the captured image and one or more corresponding characteristics of a group of images of previously imaged objects based on a similarity function (Lang col. 7 lines 12-34: “detection of features or attributes of the units 74 using downward-directed illumination may enable the units 74 to be classified or otherwise compared to known units that match the prescription being filled”; Lang col. 10 lines 14-34: “Where the unit shape is known, the agent can select the shape from a menu referencing a Lang col. 12 lines 10-27: “The reference data 210 may include a plurality of reference images, or data descriptive of features extracted from reference images, that can be compared to images captured by the device employing the process 200 in order to verify that the pills currently being analyzed match the pills that are known to correlate to the current prescription being filled”);
determining that the similarity satisfies a similarity condition (Lang col. 12 lines 10-27 discussed above; also see Lang col. 20 lines 1-19: “generating the likelihood rating may include generating a plurality of independent likelihood ratings for respective different features, and failure of a value of any one of the independent likelihood ratings to meet a threshold may cause a determination that the image data does not correspond to units that match the reference units”); and
in response to determining that the similarity satisfies the similarity condition, associating the captured image of the object with the group of images of previously imaged objects, testing whether the group of images of previously imaged objects covers a predetermined range of scenarios for a visual characteristic, and obtaining, as a result of the testing, a determination that the group of images of previously imaged objects covers the predetermined range of scenarios for the visual characteristic (Lang col. 10 lines 14-34: “Where the unit shape is known, the agent can select the shape from a menu referencing a database … reference information regarding pill shapes may be stored (e.g., as .bmp files) in a database”; Lang col. 11 lines 29-42: “a pill search region may be found at operation 206 … multiple pills may be isolated in search region to provide different perspective views of the pills for comparison to corresponding perspective views of reference data”; Lang col. 13 lines 1-25: “a high or low score may indicate a high degree of correlation between the images compared … the scores may be rated as having a high, medium or low degree of likelihood of a match, or may simply receive a raw score. After each feature has been scored, a composite score may be determined at operation 220. The composite score may then be compared to various thresholds to 
in response to determining that the group of images of previously imaged objects covers the predetermined range of scenarios for the visual characteristic, processing the captured image of the object and the group of images of previously imaged objects through a visual learning system (Lang col. 13 lines 1-25 discussed above; also see Lang col. 10 lines 14-34: “capture an image for recording in the database to learn and save the reference shape of the previously unknown pill shape”).

Regarding claim 2, Lang teaches the system of claim 1, wherein the object comprises a medication pill (Lang Fig. 7: 206; Lang col. 1 lines 60-67: “use vision based techniques to confirm whether pills (or medication units) disposed on a tray are the correct pills for filling a given prescription”).

Regarding claim 5, Lang teaches the system of claim 1, wherein the operations comprise 
causing the imaging apparatus to capture one or more further images of an identifier on a vessel associated with the object (Lang col. 10 lines 45-65: “After the prescription label information is acquired, associated information may be loaded 148 … The loaded information may be evaluated for some classes of errors 150, such as an unauthorized or already-filled prescription, and, if defective 152, brought to the attention of the agent 160, 166. Where the information is proper, the counter can prompt the agent 154 to scan 156 a stock bottle (a bulk storage container for a prescription), using the method previously used 146 for the label. If the stock bottle is incorrect 158, the agent is directed to intervene 160, 166; if correct, geometric pattern information for the units may then be loaded from a database 162, where the database information is maintained within or external to the counter”; Lang col. 18 lines 10-25: “the stock Lang col. 7 lines 12-34, col. 10 lines 14-34, col. 12 lines 10-27 & col. 18 lines 10-25 discussed above).

Regarding claim 6, The system of claim 5, wherein the operations comprise retrieving one or more images associated with the identifier from a remote data storage location (Lang col. 12 lines 10-27: “the reference data 210 may be locally or remotely stored based on images gathered by a different machine that is either of the same or similar model as the machine that employs the process 200”).

Regarding claim 8, Lang teaches a method of training a system to recognize an object, comprising: 
presenting a first object to an imaging system; capturing an image of the first object by the imaging system; storing the image of the first object in a first group of images (Lang Fig. 7: 208; Lang Fig. 11: 86, 500, 530, 532; col. 2 lines 58-67 & col. 5 lines 32-59 discussed above; also see Lang col. 11 lines 29-42 discussed above, teaches that multiple pills can be imaged and compared – also shown in Lang Fig. 4); 
testing whether the first group of images covers a predetermined range of scenarios for a visual characteristic (Lang col. 13 lines 1-25 discussed above); and
Lang col. 7 lines 12-34,  col. 10 lines 14-34,  col. 11 lines 29-42, col. 13 lines 1-47 discussed above; further see Lang Fig. 6 & col. 9 lines 28-45: “Such an iterative process may in some embodiments permit compound images to be partitioned and counted with acceptable accuracy, and may further allow identification of broken pieces of units” – teaches that the process is iterative, and thus repeats the process for the additional images).

Regarding claim 9, Lang teaches the method of claim 8, further comprising, subsequent to determining that the first group of images of covers the predetermined range of scenarios for the visual characteristic, 
presenting a third object to the imaging system; capturing an image of the third object by the imaging system; determining that the image of the third object and images in the first group of images do not satisfy the similarity condition, and in response to determining that the image of the third object and the images in the first group of images do not satisfy the similarity condition, determining that the third object is a different type of medication than a type of Lang col. 7 lines 12-34,  Fig. 6 & col. 9 lines 28-45, col. 10 lines 14-34,  Fig. 4 & col. 11 lines 29-42, col. 13 lines 1-47 discussed above; Lang col. 20 lines 1-19: “generating the likelihood rating may include generating a plurality of independent likelihood ratings for respective different features, and failure of a value of any one of the independent likelihood ratings to meet a threshold may cause a determination that the image data does not correspond to units that match the reference units).

Claim 10 is rejected using the same rationale as applied to claim 2 discussed above.

Regarding claim 21, Lang teaches the system of claim 1, wherein the predetermined range of scenarios for the visual characteristic comprise a range of lighting scenarios (Lang col. 16 lines 1-14: “using ambient light, scanning lasers, or pulsed, diffused infrared, among other illuminating radiation sources, may count units at various distances from the imager heads”).

Regarding claim 22, Lang teaches the system of claim 1, wherein the one or more characteristics comprise one or more of color, shape, surface reflectivity, or surface markings (Lang col. 19 lines 40-67: “generating the likelihood rating may include generating a composite likelihood rating based on independently determined likelihood ratings for each of a plurality of features (e.g., where the plurality of features may include at least color, size, shape and surface markings)”).

Claim 24 is rejected using the same rationale as applied to claim 21 discussed above.

Regarding claim 25, Lang teaches the method of claim 8, comprising: in response to determining that the first group of images covers the predetermined range of scenarios for the visual characteristic, processing the first group of images through a visual learning system Lang col. 13 lines 1-25 discussed above; also see Lang col. 10 lines 14-34: “capture an image for recording in the database to learn and save the reference shape of the previously unknown pill shape”).

Claim 26 is rejected using the same rationale as applied to claim 22 discussed above.

Claim Rejections - 35 USC § 103
Claim(s) 3-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 8,861,816 B2), in view of Hanina et al. (US 2012/0009555 A1), hereinafter referred to as Lang and Hanina, respectively.
Regarding claim 3, Lang teaches the system of claim 1, but does not appear to explicitly teach that the object comprises a medication liquid.
Pertaining to the same field of endeavor, Hanina teaches that the object comprises a medication liquid (Hanina ¶0042: “the system may employ such computer vision and activity recognition to determine a liquid color, liquid consistency or clarity, potential existence of particles, perhaps suggesting a spoiled medication, bubbles in the liquid”).
Lang and Hanina are considered to be analogous art because they are directed to image processing for recognizing medication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for prescription medication verification (as taught by Lang) to recognize medication liquid (as taught by Hanina) because the combination allows different types of medications to be recognized, e.g., syrups, etc.

Regarding claim 4, Lang teaches the system of claim 1, but does not appear to explicitly teach that the object comprises a medical device.
Hanina Fig. 5, also see Hanina ¶0042: “a number of administrations can be tracked, and a liquid or other level may be used to confirm the count, thus potentially allowing for the addition ordering of further medication, or other counting of inhaler administrations without the need for expensive inhaler units. Also, dosage settings, if applicable on an injectable pen or other apparatus may also be confirmed before administration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for prescription medication verification (as taught by Lang) to recognize medical devices (as taught by Hanina) because the combination allows different types of medications to be recognized, e.g., inhaler, etc.

Claim 11 is rejected using the same rationale as applied to claim 3 discussed above. 

Claim 12 is rejected using the same rationale as applied to claim 4 discussed above. 

Claim(s) 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 8,861,816 B2), in view of Jaber et al. (US 2015/0278224 A1), hereinafter referred to as Lang and Jaber, respectively.
Regarding claim 23, Lang teaches the system of claim 22, wherein the one or more characteristics comprise color and at least one other characteristic, and wherein the similarity is derived (Lang col. 12 lines 10-27, col. 19 lines 40-67, & col. 20 lines 1-19 discussed above).
However, Lang does not appear to explicitly teach weighting color more heavily than at least one other characteristic.
Pertaining to the same field of endeavor, Jaber teaches weighting color more heavily than at least one other characteristic when deriving the similarity (Jaber ¶0137: “the verification 
Lang and Jaber are considered to be analogous art because they are directed to image processing for recognizing objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for prescription medication verification (as taught by Lang) to prioritize a feature over the others, the feature being a color (as taught by Jaber) because the combination can allocate an appropriate amount of computational resources necessary for processing based on computational efficiency considerations (Jaber ¶0143).

Regarding claim 27, Lang teaches the method of claim 26, wherein the one or more dimensions comprise color and at least one other dimension, wherein the testing of whether the similarity condition is satisfied is performed (Lang col. 12 lines 10-27, col. 19 lines 40-67, & col. 20 lines 1-19 discussed above).
However, Lang does not appear to explicitly teach that color is weighted more heavily than the at least one other dimension.
Pertaining to the same field of endeavor, Jaber teaches that color is weighted more heavily than the at least one other dimension (Jaber ¶0137: “the verification engine 101 may be configured to implement a color space image processing technique that includes selecting a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for prescription medication verification (as taught by Lang) to prioritize a feature over the others, the feature being a color (as taught by Jaber) because the combination can allocate an appropriate amount of computational resources necessary for processing based on computational efficiency considerations (Jaber ¶0143).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,664,987 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8-9 of the application and claim 8 of the patent are directed to recognizing the dimensions of the medications using captured images, comparing to an image from a database, determining whether the dimensions are less than or exceeds the predetermined dimension, and classifying the images based on the comparison. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Soo Shin/Primary Examiner, Art Unit 2667